DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims fail to explain the weight bases for the reinforcing filler, silane coupling agent, functionalized liquid polymer, first resin, and second resin. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WEYDERT et al. (U.S. Publication No. 2004/0261927, hereinafter WEYDERT) in view of SATO (U.S. Publication No. 2013/0030102, hereinafter SATO) in further view of RANDALL (U.S. Publication No. 2013/0203893, hereinafter RANDALL).
Regarding claims 1 and 9, WEYDERT teaches a pneumatic tire having a component comprising a vulcanizable rubber composition comprising, based on 100 parts by weight of elastomer (phr), (A) from about 35 to about 65 phr of a solution polymerized styrene-butadiene rubber with a Tg of from about -22oC to about -10oC (Abstract; [0005 and 0014]) (component (A) reads on a second solution-polymerized styrene butadiene rubber as claimed) and (B) from about 10 about 35 phr of solution polymerized styrene-butadiene rubber with a Tg of from about -55oC to about -28oC (Abstract; [0006 and 0015]) (component (B) reads on a first solution-polymerized rubber as claimed). The rubber composition further comprises (C) from about 10 to about 35 phr of polybutadiene, and (D) from about 10 to about 100 phr of silica (Abstract; [0008 and 0019-0024]). The composition may include from about 5 to about 50 phr of carbon black [0025-0027]. It is well-known that silica and carbon black are reinforcing fillers. The rubber composition additionally contain a sulfur containing organosilicon compounds in the amount of 0.5 to 20 phr [0029-0035] (which reads on a silane coupling agent). The rubber composition can be compounded with various commonly used additive materials including resins such as plasticizers and tackifying resins [0036]. The amount of tackifier resins is about 0.5 to about 10 phr [0036]. The rubber composition may be incorporated in a variety of rubber components of the tire including tread [0039 and 0040].
However, WEYDERT teaches 5 to 30 parts by weight of a first resin with a glass transition temperature (Tg) of 20oC to 90oC and 5 to 20 parts by weight of a second resin with a glass transition temperature (Tg) of 25oC to -10oC. 
In the same field of endeavor of a rubber composition, SATO teaches a tire rubber composition includes a rubber component, a plasticizer (a) and at least one of resin and a plasticizer (b), the resin being at least one selected from the group consisting of aromatic petroleum resins, terpenic resins, and rosin resins [0069-0075]. The resin and the plasticizer (b) each have a glass transition point of -40oC to 20oC (Abstract; [0006-0007 and 0068-0069]). The total amount of plasticizer (b) and resin is 1 to 30 parts (Abstract; [0077]). With the addition of the resin and plasticizer, the tire rubber composition has improved the fuel economy, processability, adhesion, and rubber strength in a pneumatic tire[0006 and 0069]. The rubber composition may be used for various tire components including treads [0101].
Given WEYDERT teaches the rubber composition can be compounded with resins including plasticizers and tackifying resins [0036], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the plasticizers and resin of SATO with the rubber composition of WEYDERT for the benefit of improving the fuel economy, processability, adhesion, and rubber strength in a pneumatic tire [0006 and 0069]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, the combined disclosures of WEYDERT and SATO do not teach 5 to 20 parts of a functionalized liquid polymer. 
In the same field of endeavor of a tread rubber composition, RANDALL teaches the rubber composition comprises 2 to 10 phr of liquid polybutadiene (Abstract; [0014]). The liquid polybutadiene is functionalized by reaction with unsaturated acid anhydride (Abstract; [0022]).The use of liquid polybutadiene provides a tread rubber composition having improved abrasion resistance (Title; Abstract; [0002]). 
Given WEYDERT teaches the rubber composition comprises polybutadiene (Abstract), it was obvious to a person of ordinary skill in the art at the time the invention was to have substituted the polybutadiene for the liquid polybutadiene of RANDALL for the benefit of obtaining a tread rubber composition having improved abrasion resistance as taught in RANDALL. 
Regarding claim 6, WEYDERT teaches the rubber composition additionally contain a sulfur containing organosilicon compounds in the amount of 0.5 to 20 phr [0029-0035] (which reads on a silane coupling agent). The organosilicon compound includes 3,3’-bis-(triethoxysilylpropyl) tetrasulfide [0032] (which is the same as bis-(triethoxysilylpropyl)tetrasulfide (TESPT). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WEYDERT et al. (U.S. Publication No. 2004/0261927, hereinafter WEYDERT) in view of SATO (U.S. Publication No. 2013/0030102, hereinafter SATO) in further view of RANDALL (U.S. Publication No. 2013/0203893, hereinafter RANDALL) as evidenced by OZTURK et al. (U.S. Publication No. 2012/0101219, hereinafter OZTURK).
Regarding claim 5, the combined disclosures of WEYDERT, SATO, and RANDALL substantially teaches the present invention, see paragraphs 7-14 above. More specifically, WEYDERT teaches the rubber composition comprises (D) from about 10 to about 100 phr of silica (Abstract; [0008 and 0019-0024]). Various commercially available silicas may be used including Z1165MP and Z165GR from Rhodia, VN2, VN3 from Degussa AG [0024].
However, the combined disclosures do not specifically teach the silica has a nitrogen adsorption specific area od 150 m2/g to 300 m2/g, has a CTAB adsorption specific surface area of 140 m2/g to 280 m2/g, and has a pH of 5 to 8. 
As evidenced by OZTURK, the vulcanized rubber composition comprises silica. Examples of silica having 50 to 180 m2/g of CTAB surface area, 50 to 300 m2/g of nitrogen adsorption specific surface area, and pH of 6 to 8 include VN3 [0016].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763